DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12 May 2022 has been entered.
Claims amended: 1, 2, 4, 14, 17 
Claims cancelled: none 
Claims added: none
Claims currently pending: 1-20
Response to Arguments
Applicant argues that the amended claim language overcomes the previous grounds of rejection. Examiner agrees that the newly amended claim limitations that give greater detail into the budget re-allocation process as applied to an updated set of traffic shares overcomes the previously cited portions of Bishop. However, an extensive review and consideration of Bishop did result in newly cited portions of the reference that read on the claimed invention, as currently written. These newly cited portions are shown in the new grounds of rejection presented herein which were necessitated by Applicant's amendments to the claims.
Applicant has not raised substantial additional argument as their remarks rely upon the newly amended claim limitations. As such, no additional response is deemed required.
Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Simmons et al. (Pub. #: US 2011/0040636 A1) discloses a system that compares the performance of advertisement economic evaluation models to determine the most performant model for placing advertisement bids.
A Note on the Format of the Prior Art Rejections
The prior art rejections below contain strikethrough markings of the limitations (e.g. .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bishop et al. (Pub. #: US 10,769,676 B2) in view of Geyik et al. (Pub. #: US 2015/0227963 A1).
Claim 1:
A method for online advertising campaign management for delivering online advertisements, comprising: executing, on a processor of a computing device, instructions that cause the computing device to perform operations, the operations comprising: 
(Bishop: Col. 15, Ll. 11-25)
assigning a first budget pacing component, of a budget pacing system, to control bidding by a first content serving component, of a content serving platform, for a set of content items to display; assigning a second budget pacing component to control bidding by a second content serving component for the set of content items to display; 
(Bishop: Col. 3, Ll. 16-35; Col. 3, Ll. 55-64 "local bidding managers" correspond to budget pacing components)
wherein the budget pacing system communicates with the content serving platform;
(Bishop: Figure 1, particularly the "Advertisement Bidding System" 104 is in communication with the "Advertisement Delivery System" 106" and Col. 4, Ll. 27-61)
controlling the first budget pacing component, of the budget pacing system, to control the bidding by the first content serving component, of the content serving platform, according to a first portion of a content item budget, wherein the controlling the first budget pacing component to control the bidding by the first content serving component comprises: tracking spending by the first content serving component for each content item;
(Bishop: Col. 7, Line 48 - Col. 8, Line 14; Col. 8, Ll. 36-45)
and controlling the first content serving component to stop bidding if subsequent bidding would cause the first content serving component to spend more than the first portion of the content item budget and steal at least some of a second portion of the content item budget;
(Bishop: Col. 3, 36-64 with the disclosure that each bidder can expend it's budget "in the early hours of a day" if the pacing system does not provide for a "generally consistent manner throughout the day" and Col. 4, Line 3-10: "Bid rate refers to a number of advertisement bids to submit to an advertisement delivery system within a unit of time (e.g., one second, one minute, etc.). The bid rate facilitates control, minimization, or even eliminates overspending or underspending. The bid rate is based on a given spend rate such that bid rate is intended to effectuate placement of an amount of advertisement bids that correspond with the spend rate, or spend rate per bidder." Examiner notes that 0043 of the specification makes clear that the structure of the invention of dividing the total spending amount between one or more content serving and budget pacing components effectuates the "if subsequent bidding would cause the first content serving component to spend more than the first portion of the content item budget and steal at least some of the second portion of the content item budget". That is the system checks that the component won't "steal" budget by assigning only a portion of the total budget to each independent content serving and budget pacing component combination.)
controlling the second budget pacing component to control the bidding by the second content serving component according to the second portion of the content item budget;
(Bishop: Col. 7, Line 48 - Col. 8, Line 14; Col. 8, Ll. 36-45)
after controlling the bidding by the first content serving component and the second content serving component for a period of time, dynamically modifying traffic shares allocated to the first content serving component and the second content serving component, wherein the dynamically modifying comprises modifying a first traffic share allocated to the first content serving component to a first modified traffic share and modifying a second traffic share allocated to the second content serving component to a second modified traffic share; based upon the dynamically modifying traffic shares, determining a new spend amount for the first budget pacing component that avoids a spend spike by setting the new spend amount based upon (i) the first modified traffic share and (ii) an overall spend over the period of time by the first budget pacing component and the second budget pacing component;
(Bishop: Col. 8, Line 16 - Col. 9, Line 35, while the spend rate for each bidding manager "can be identified for a local bidding manager by multiplying the allocation fraction by the remaining budget divided over the remaining time" (Col. 9, Ll. 17-19))


As for "
It would have been obvious to one of ordinary skill at the time the invention was filed to modify Bishop with the technique of controlling "sub-campaigns" based upon their ROI ranking relative to each other as taught by Geyik. Motivation to combine Bishop with Geyik comes from both references detailing methods of controlling online advertisement spending and in order to "assign as much of the budget as possible to the sub-campaigns that perform better (e.g., have a high return-on-investment)" (Geyik: 0072).
Claim 2:

Bishop does not appear to specify determining performance based on revenue associated with utilization of a model and ranking the components based on their performance. However, Geyik teaches "sub-campaigns" (i.e., content serving components) that have their own "targeting criteria" and "probabilistic weights" (i.e., probability models) with each component having its return-on-investment calculated as taught in at least 0007, 0030-0034, with the budget allocation adjusted based upon the performance of each sub-campaign as taught in at least 0036-0038 and 0040 and that the sub-campaigns may be ranked according to ROI in at least 0072-0075.
It would have been obvious to one of ordinary skill at the time the invention was filed to modify Bishop with the technique of controlling "sub-campaigns" based upon their ROI ranking relative to each other as taught by Geyik. Motivation to combine Bishop with Geyik comes from both references detailing methods of controlling online advertisement spending and in order to "assign as much of the budget as possible to the sub-campaigns that perform better (e.g., have a high return-on-investment)" (Geyik: 0072).
Claim 3:
determining the second portion of the content item budget based upon a traffic share of content display opportunities routed to the second content serving component.
(Bishop: Col. 9, Ll. 1-31)
Claim 4:
assigning the first traffic share of content display opportunities to the first content serving component and the second traffic share of content display opportunities to the second content serving component; setting the first portion of the content item budget as a first percentage of the content item budget, wherein the first percentage is derived from a first traffic share percentage of the first traffic share; and setting the second portion of the content item budget as a second percentage of the content item budget, wherein the second percentage is derived from a second traffic share percentage of the second traffic share.
(Bishop: Col. 7, Line 48 - Col. 8, Line 14; Col. 8, Ll. 36-45, Col. 9, Ll. 1-31)
Claim 5:
dynamically modifying the first traffic share to create a modified traffic share for the first content serving component.
(Bishop: Col. 10, Ll. 12-58 with the triggering "events" adjusting the allocation of bids)
Claim 6:
dynamically adjusting the first portion of the content item budget allocated to the first budget pacing component for the first content serving component based upon the modified traffic share.
(Bishop: Col. 10, Ll. 12-58 with the triggering "events" adjusting the allocation of bids)
Claim 7:
wherein one or more of the set of content items are budget constrained content items with a set budget for a time period.
(Bishop: Col. 8, Ll. 16-35)
Claim 8:
wherein the set budget is to be depleted within the time period.
(Bishop: Col. 8, Ll. 16-35)
Claim 9:
setting a new spend amount per content item for the first budget pacing component as a percentage of the content item budget based upon the modified traffic share and an overall spend of the first budget pacing component and the second budget pacing component.
(Bishop: Col. 7, Line 48 - Col. 8, Line 14; Col. 8, Ll. 36-45)
Claim 10:
assigning a plurality of budget pacing components to control bidding by a plurality of content serving components, wherein each budget pacing component is assigned a budget as a function of a traffic share.
(Bishop: Col. 7, Line 48 - Col. 8, Line 14; Col. 8, Ll. 36-45)
Claim 11:
wherein multiple budget pacing components are assigned to control bidding by a single content serving component.
(Bishop: Col. 7, Line 48 - Col. 8, Line 14; each local bidding manager has their own budget and pacing and being geographically dispersed "to handle media traffic from regional advertising delivery systems or advertisement exchanges" in at least Col. 4, Ll. 19-27)
Claim 12:
wherein a single budget pacing component is assigned to control bidding by multiple content serving components.
(Bishop: Col. 7, Line 48 - Col. 8, Line 14; Col. 8, Ll. 36-45)
Claim 13:
tracking amounts spent by individual budget pacing components per content item; and providing the amounts to the budget pacing components.
(Bishop: Col. 12, Line 46 - Col. 13, Line 2)
Claim 14:
A computing device comprising: a processor; and memory comprising processor-executable instructions that when executed by the processor cause performance of operations, the operations comprising: 
(Bishop: Col. 15, Ll. 11-25)
assigning a first budget pacing component to control bidding by a first content serving component for a set of content items to display; assigning a second budget pacing component to control bidding by a second content serving component for the set of content items to display; 
(Bishop: Col. 3, Ll. 16-35; Col. 3, Ll. 55-64 "local bidding managers" correspond to budget pacing components)
controlling the first budget pacing component to control the bidding by the first content serving component according to a first portion of a content item budget derived from a first traffic share of the first content serving component, wherein the controlling the first budget pacing component to control the bidding by the first content serving component comprises: tracking spending by the first content serving component for each content item;
(Bishop: Col. 7, Line 48 - Col. 8, Line 14; Col. 8, Ll. 36-45, Col. 9, Ll. 1-31)
and controlling the first content serving component to stop bidding if subsequent bidding would cause the first content serving component to spend more than the first portion of the content item budget and steal at least some of a second portion of the content item budget;
(Bishop: Col. 3, 36-64 with the disclosure that each bidder can expend it's budget "in the early hours of a day" if the pacing system does not provide for a "generally consistent manner throughout the day" and Col. 4, Line 3-10: "Bid rate refers to a number of advertisement bids to submit to an advertisement delivery system within a unit of time (e.g., one second, one minute, etc.). The bid rate facilitates control, minimization, or even eliminates overspending or underspending. The bid rate is based on a given spend rate such that bid rate is intended to effectuate placement of an amount of advertisement bids that correspond with the spend rate, or spend rate per bidder." Examiner notes that 0043 of the specification makes clear that the structure of the invention of dividing the total spending amount between one or more content serving and budget pacing components effectuates the "if subsequent bidding would cause the first content serving component to spend more than the first portion of the content item budget and steal at least some of the second portion of the content item budget". That is the system checks that the component won't "steal" budget by assigning only a portion of the total budget to each independent content serving and budget pacing component combination.)
and controlling the second budget pacing component to control the bidding by the second content serving component according to a second portion of the content item budget, wherein the second portion of the content item budget is derived from a second traffic share of the second content serving component;
(Bishop: Col. 7, Line 48 - Col. 8, Line 14; Col. 8, Ll. 36-45, Col. 9, Ll. 1-31)
after controlling the bidding by the first content serving component and the second content serving component for a period of time, dynamically modifying traffic shares allocated to the first content serving component and the second content serving component, wherein the dynamically modifying comprises modifying a first traffic share allocated to the first content serving component to a first modified traffic share and modifying a second traffic share allocated to the second content serving component to a second modified traffic share; based upon the dynamically modifying traffic shares, determining a new spend amount for the first budget pacing component that avoids a spend spike by setting the new spend amount based upon (i) the first modified traffic share and (ii) an overall spend over the period of time by the first budget pacing component and the second budget pacing component;
(Bishop: Col. 8, Line 16 - Col. 9, Line 35, while the spend rate for each bidding manager "can be identified for a local bidding manager by multiplying the allocation fraction by the remaining budget divided over the remaining time" (Col. 9, Ll. 17-19))


As for "
It would have been obvious to one of ordinary skill at the time the invention was filed to modify Bishop with the technique of controlling "sub-campaigns" based upon their ROI ranking relative to each other as taught by Geyik. Motivation to combine Bishop with Geyik comes from both references detailing methods of controlling online advertisement spending and in order to "assign as much of the budget as possible to the sub-campaigns that perform better (e.g., have a high return-on-investment)" (Geyik: 0072).
Claim 15:
wherein the operations comprise: controlling the first content serving component to assign ranks to content items based upon bid values assigned by the first budget pacing component and probabilities of user interactions assigned to content items by the first content serving component.
(Bishop: Col. 11, Ll. 51-67)
Claim 16:
wherein the operations comprise: transmitting a content item to a provider for display to a user based upon a rank of the content item.
(Bishop: Col. 11, Ll. 51-67)
Claim 17:
A non-transitory machine readable medium having stored thereon processor-executable instructions that when executed cause performance of operations, the operations comprising: 
(Bishop: Col. 15, Ll. 11-25)
assigning a first budget pacing component to control bidding by a first content serving component for a set of budget constrained budget constrained content items to display; assigning a second budget pacing component to control bidding by a second content serving component for the set of content items to display; 
(Bishop: Col. 3, Ll. 16-35; Col. 3, Ll. 55-64 "local bidding managers" correspond to budget pacing components)
controlling the first budget pacing component to control the bidding by the first content serving component according to a first portion of a content item budget derived from a first traffic share of the first content serving component, wherein the controlling the first budget pacing component to control the bidding by the first content serving component comprises: tracking spending by the first content serving component for each content item;
(Bishop: Col. 7, Line 48 - Col. 8, Line 14; Col. 8, Ll. 36-45)
and controlling the first content serving component to stop bidding if subsequent bidding would cause the first content serving component to spend more than the first portion of the content item budget and steal at least some of a second portion of the content item budget;
(Bishop: Col. 3, 36-64 with the disclosure that each bidder can expend it's budget "in the early hours of a day" if the pacing system does not provide for a "generally consistent manner throughout the day" and Col. 4, Line 3-10: "Bid rate refers to a number of advertisement bids to submit to an advertisement delivery system within a unit of time (e.g., one second, one minute, etc.). The bid rate facilitates control, minimization, or even eliminates overspending or underspending. The bid rate is based on a given spend rate such that bid rate is intended to effectuate placement of an amount of advertisement bids that correspond with the spend rate, or spend rate per bidder." Examiner notes that 0043 of the specification makes clear that the structure of the invention of dividing the total spending amount between one or more content serving and budget pacing components effectuates the "if subsequent bidding would cause the first content serving component to spend more than the first portion of the content item budget and steal at least some of the second portion of the content item budget". That is the system checks that the component won't "steal" budget by assigning only a portion of the total budget to each independent content serving and budget pacing component combination.)
and controlling the second budget pacing component to control the bidding by the second content serving component according to a second portion of the content item budget, wherein the second portion of the content item budget is derived from a second traffic share of the second content serving component;
(Bishop: Col. 7, Line 48 - Col. 8, Line 14; Col. 8, Ll. 36-45, Col. 9, Ll. 1-31)
after controlling the bidding by the first content serving component and the second content serving component for a period of time, dynamically modifying traffic shares allocated to the first content serving component and the second content serving component, wherein the dynamically modifying comprises modifying a first traffic share allocated to the first content serving component to a first modified traffic share and modifying a second traffic share allocated to the second content serving component to a second modified traffic share; based upon the dynamically modifying traffic shares, determining a new spend amount for the first budget pacing component that avoids a spend spike by setting the new spend amount based upon (i) the first modified traffic share and (ii) an overall spend over the period of time by the first budget pacing component and the second budget pacing component;
(Bishop: Col. 8, Line 16 - Col. 9, Line 35, while the spend rate for each bidding manager "can be identified for a local bidding manager by multiplying the allocation fraction by the remaining budget divided over the remaining time" (Col. 9, Ll. 17-19))


As for "each component having its return-on-investment calculated as taught in at least 0007, 0030-0034, with the budget allocation adjusted based upon the performance of each sub-campaign as taught in at least 0036-0038 and 0040 and that the sub-campaigns may be ranked according to ROI in at least 0072-0075.
It would have been obvious to one of ordinary skill at the time the invention was filed to modify Bishop with the technique of controlling "sub-campaigns" based upon their ROI ranking relative to each other as taught by Geyik. Motivation to combine Bishop with Geyik comes from both references detailing methods of controlling online advertisement spending and in order to "assign as much of the budget as possible to the sub-campaigns that perform better (e.g., have a high return-on-investment)" (Geyik: 0072).
Claim 18:

Bishop does not appear to specify, "
It would have been obvious to one of ordinary skill at the time the invention was filed to modify Bishop with the technique of controlling "sub-campaigns" based upon their ROI ranking relative to each other as taught by Geyik. Motivation to combine Bishop with Geyik comes from both references detailing methods of controlling online advertisement spending and in order to "assign as much of the budget as possible to the sub-campaigns that perform better (e.g., have a high return-on-investment)" (Geyik: 0072).
Claim 19:
wherein the first content serving component utilizes a first model to assign probabilities of user interaction with the set of budget constrained content items and the second content serving component utilizes a second model to assign probabilities of user interaction with the set of budget constrained content items.
(Bishop: Col. 7, Line 48 - Col. 8, Line 14; Col. 8, Ll. 36-45, Col. 9, Ll. 1-31; Bishop teaches that each set of bidders in a "local bidding manager" are computed as an independent group in at least Col. 12, Ll. 46-59)
Claim 20:
wherein there is a one to one relationship between budget pacing components being assigned to content serving components.
(Bishop: Figure 1 and Figure 3)
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT SNIDER whose telephone number is (571)272-9604. The examiner can normally be reached M-W: 9:00-4:30 Mountain (11:00-6:30 Eastern).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Abdi can be reached on (571)272-6702. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/S.S/Examiner, Art Unit 3688                                                                                                                                                                                                        
/KAMBIZ ABDI/Supervisory Patent Examiner, Art Unit 3688